Citation Nr: 1510997	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period from October 30, 2006 to June 10, 2014, and in excess of 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, wherein the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective October 20, 2006.

In November 2007, the RO granted a higher initial disability rating of 30 percent, effective October 20, 2006, which the Veteran appealed to the Board.  In October 2011, the Board remanded the matter for additional development and readjudication.  Following the development, to RO readjudicated the matter in April 2012 and assigned a 50 percent initial disability rating for the period from December 29, 2011.  

In a May 2014 decision, the Board granted a higher initial rating of 50 percent, but no higher, for the entire initial rating period from October 20, 2006.  The Veteran appealed the May 2014 Board decision to decision to the Court of Appeals for Veterans Claims (Court).  In October 2014, the Court vacated the portion of the Board decision that denied entitlement to a disability rating in excess of 50 percent for PTSD, and remanded the issue for action consistent with the directives of a joint motion for partial remand (JMR).  The JMR was premised on the Board's failure to analyze the credibility and probative value of the evidence showing that the Veteran endured suicidal ideation. 

In November 2014 decision, the RO assigned a higher 70 percent disability rating for PTSD, effective June 10, 2014.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case. 


FINDINGS OF FACT

1.  For the period from October 20, 2006 to June 10, 2014, the service-connected PTSD has been characterized by occupational and social impairment in most areas due to symptoms including nightmares, sleep impairment, intrusive thoughts, exaggerated startle response, nervousness, avoidance, social isolation,  depressed mood, a sense of doom, memory problems, problems concentrating, numbness, impaired decision making and judgment, panic attacks weekly or less, suicidal ideation, and an intermittent inability to perform activities of daily living.

2.  For the period from October 20, 2006 to June 10, 2014, the service-connected PTSD was not characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

3.  For the period from June 10, 2014, the service-connected PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the period from October 20, 2006 to June 10, 2014, the criteria for a higher initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 - 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  For the period from June 10, 2014, the criteria for a higher initial rating of 100 percent for PTSD have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1 - 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that VA has satisfied its duty to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and written statements from the Veteran and the Veteran's friends and family.

VA provided PTSD examinations in February 2012 and June 2014.  The VA examiners reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, offered clinical impressions, and reported on the symptoms and impairment caused by the PTSD relevant to the rating criteria.  The Board finds that the February 2012 and June 2014 examination reports are sufficient for the Board to evaluate the severity of the Veteran's disability in accordance with the schedular rating criteria and during the relevant period; therefore, the February 2012 and June 2014 VA examination reports are adequate and no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 




Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

As noted above, this appeal follows an initial grant of service connection for PTSD in May 2007, and the subsequent disability ratings assigned under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran is presently service connected for PTSD, rated as 50 percent disabling for the period from October 30, 2006 to June 10, 2014, and rated at 70 percent disabling for the period from June 10, 2014.

Under Diagnostic Code 9411, a 50 percent disability rating for PTSD is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id. 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






Initial Rating for PTSD

October 30, 2006 to June 10, 2014

As noted above, the service-connected PTSD has been rated at 50 percent disabling for the period from October 30, 2006 to June 10, 2014.  The Veteran asserts that a rating in excess of 50 percent is warranted based on social impairment observed in relationships with his spouse, friends, and other family members due to PTSD symptoms including irritability, seeking isolation, and finding conflict when interacting with others.  See May 2012 VA Form 21-4138.

After reviewing all the evidence, lay and medical, the Board finds that, for the period from October 30, 2006 to June 10, 2104, the service-connected PTSD has been characterized by occupational and social impairment in most areas due to symptoms including nightmares, sleep impairment, intrusive thoughts, exaggerated startle response, nervousness, avoidance, social isolation,  depressed mood, a sense of doom, memory problems, problems concentrating, numbness, impaired decision making and judgment, panic attacks weekly or less, suicidal ideation, and an intermittent inability to perform activities of daily living.  Given the severity of these symptoms and the corresponding social and occupational impairment, the Board finds that these symptoms more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

In September 2006, Dr. T., a licensed psychologist, examined the Veteran's psychiatric disorder.  Dr. T's September 2006 examination report reflects PTSD symptoms including sleep difficulty, nightmares, frequent intrusive and involuntary thoughts, hypervigilence, irritability, difficulty with memory, but also specific recollection of Vietnam stressors when triggered by certain sounds and smells.  The Veteran reported that he had few close friends, found it difficult to relate in social settings, and lost interest in activities he previously enjoyed.  The Veteran expressed his belief that he "didn't think [he] would live past age 30;" however, there was no indication of a present suicidal ideation.  Dr. T. noted that symptoms of intrusive thoughts, insomnia, overwhelming feelings of anger/sorrow with crying spells, being withdrawn, and bouts of depression caused social, personal, occupational problems, which Dr. T. rated with a GAF score of 52, indicating moderate difficulty in those areas.  Dr. T also noted that the Veteran "would have difficulty sustaining employment on a full-time basis considering his service-connected disabilities," although, at the time, PTSD was not a service-connected disability.

VA examined the Veteran's psychiatric disorder in April 2007.  Regarding employment history, the Veteran reported that he was collecting a pension after retirement from General Motors in 2002, that he did not have a problem working while he was employed, and that he was not working because of the poor economy in Michigan.  A mental status examination revealed no history of suicidal thoughts or ideation, but complaints included sleep disturbance, some anxiety, periodic memories from Vietnam, intrusive thoughts, occasional flashbacks, and occasional anxiety attacks.  The VA examiner recorded "no significant social dysfunction currently" and "no significant employment dysfunction."  The VA examiner noted that the Veteran "does enjoy a successful social adjustment to retirement."  The VA examiner provided a GAF score of 65.

In May 2008, the Veteran submitted a VA Form 21-4138 expressing disagreement with an assigned 30 percent disability rating.  Specifically, the Veteran stated that the service-connected PTSD prevented him from forming social relationships, created problems with mood swings, and led to a depressed state of mind more often than not.

In June 2008, Dr. T. prepared an updated report on the service-connected PTSD after examining the Veteran.  The Veteran reported difficulty with sleep, including nightmares about Vietnam stressors, and indicated daily use of alcohol.  The Veteran denied flashbacks but reported intrusive and involuntary thoughts about Vietnam, including recollections triggered by certain smells and sounds.  The Veteran indicated that although his marriage was fairly smooth, he had few close friends and found it difficult to relate in social situations.  The Veteran noted a sense of doom and negativity, and stated that he avoided thinking or talking about his traumas and had felt alienated and separated in the past.  Dr. T. provided a GAF score of 45, suggestive of serious difficulty with social, occupational, and personal tasks due to PTSD symptoms including intrusive thoughts, insomnia, overwhelming feelings of anger/sorrow with crying spells, being withdrawn, and bouts of depression.  Dr. T also noted that the Veteran "would have difficulty sustaining employment on a full-time basis considering his service-connected disabilities."

In April 2011, the Veteran was evaluated at the Veteran's Center in Lansing, Michigan after being referred for evaluation and readjustment counseling.  The Veteran identified current PTSD symptoms as irritability, intrusive memories, flashbacks, nightmares, nervousness, anxiety, exaggerated startle response, and social isolation.  A mental status evaluation revealed a suspicious, defensive, and anxious manner; rapid, pressured speech; tense, agitated, and restless motor activity; impaired memory function and labile affect.  The evaluators noted evidence of depression including sleep disturbance and suicidal thoughts, but no history of suicide attempts or plans.  The Veteran described a stable marriage since 1970, and current hobbies including working on cars and bow hunting.  The evaluators provided a GAF score of 48, suggesting serious impairment in social and occupational functioning due to PTSD symptoms. 

It appears that the Veteran began to see a VA social worker in August 2011 for treatment related to PTSD.  It was noted that the Veteran presented with a fragile, somewhat withdrawn mood and had a blunted affect.  Suicidal and homicidal ideations were denied.

In February 2012, W.S., a limited license psychologist, wrote that the Veteran was currently experiencing PTSD symptoms including depression, social isolation, irritability, nightmares, nervousness, anxiety, insomnia, and difficulties with concentration and memory.  The Veteran reported a support system in his wife, children, and grandchildren.

VA examined the service-connected PTSD again in February 2012.  The VA examiner indicated that the PTSD symptoms had worsened since the April 2007 VA examination, and that the Veteran was experiencing more social dysfunction.  The February 2012 VA examiner summarized the severity of PTSD symptoms as causing occupational and social impairment with reduced reliability and productivity, the terms used in the schedular rating criteria to describe a 50 percent disability rating.  The VA examiner noted PTSD symptoms including restricted range of affect, markedly diminished interest or participation in significant activities, efforts to avoid activities, places or people that arouse recollections of Vietnam stressors, and efforts to avoid thoughts, feelings, or conversations associated with the Vietnam stressors.  Also noted were exaggerated startle response, hypervigilence, difficulty concentrating, irritability or outbursts of anger, difficulty falling asleep, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living, and social avoidance and isolation.  The Veteran denied suicidal or homicidal intent, as well as any history of suicide attempts.  It is also noted that the Veteran's wife wanted a divorce within the previous year, leading to symptoms of depression.

In a May 2012 letter, the Veteran described different examples of social isolation, including missing activities involving his grandchildren.  The Veteran conveyed difficulty relating to others in social settings, as well as marital struggles due to anger and violence that led to several separations over the years.  The Veteran described difficulty sleeping and nightmares.  The Veteran also stated that "death has been an option" and described a suicidal ideations.

The evidence also includes May 2012 letters from B.A., the Veteran's friend, and L.S., the Veteran's wife.  B.A. described the Veteran's "depressed, rather dark and irritable nature."  B.A. explained that he has withdrawn from some activities with the Veteran to avoid the Veteran's mood swings.  The Veteran's wife stated that the Veteran became "very closed and unreachable" between 10 and 12 years ago, and noted several non-legal separations during that time.  She described a "very dysfunctional marriage" and explained that the Veteran will not go to marriage counseling.

In an August 2012 opinion, a VA examiner opined that "it is less likely than not that the Veteran is/was unemployable due to PTSD alone."  The VA examiner explained that PTSD "aggravated his ability to work but it did not prevent him for working," successfully completing 30 years of employment in a competitive work environment, and departure for retirement and pension.  The VA examiner also opined that a GAF score of 50 is more accurate than Dr. T's estimates of a GAF score of 45.  Specifically, the VA examiner believes that a GAF score of 45, which suggests severe symptoms, is not supported by factors indicative of the Veteran's level of functioning, including a continuing marriage, an ability to maintain some relationships, the ability to hang on steady employment, and declining treatment for PTSD.

In sum, for the period from October 20, 2006 to June 10, 2014, a wide range of PTSD symptoms have been reported and displayed, but those symptoms, as well as their severity, have been relatively consistent.  During this period, the Veteran has endorsed nightmares, sleep impairment, intrusive thoughts, exaggerated startle response, nervousness, avoidance, social isolation,  depressed mood, a sense of doom, memory problems, problems concentrating, numbness, impaired decision making and judgment, panic attacks weekly or less, suicidal ideation, and an intermittent inability to perform activities of daily living.  The severity of these symptoms, as reflected by GAF scores of 52 (Dr. T., September 2006), 65 (VA, April 2007), 45 (Dr. T., June 2008), 48 (Veteran's Center, April 2011), and 50 (VA, August 2012), has ranged from mild to serious, with corresponding impact on social and occupational functioning.  

Even at the most serious interpretation of the PTSD symptoms, however, the Board finds that the PTSD symptoms have not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  The evidence, including the Veteran's statements, does not demonstrate obsessional rituals which interfere with routine activities.  Similarly, the evidence does not demonstrate spatial disorientation, neglect of personal appearance and hygiene, or speech that is intermittently illogical, obscure or irrelevant.

The PTSD has manifested anxiety and depressed mood, and the Veteran has reported panic attacks weekly or less.  However, there is no indication from the Veteran, clinical observers, or the Veteran's friends and family that these particular symptoms have affected the Veteran's ability to function independently, appropriately and effectively.  Specifically, there have been no reported examples of how these symptoms have kept the Veteran from functioning, such that he needs assistance to complete activities of daily life on a routine basis.

Similarly, the Veteran has reported irritability and occasional outbursts of anger during marital disputes.  However, the Veteran has described triggers, such as social settings and marital dysfunction, that lead to irritability and anger, and has not illustrated that these symptoms are unprovoked, or that they have resulted in physical harm to himself or others.  More generally, the evidence does not demonstrate a serious deficiency in impulse control.

During the period from October 20, 2006 to June 10, 2014, the Veteran denied suicidal ideation or any history of suicide attempts on several occasions.  Suicidal thoughts were noted in an April 2011 evaluation by the Veteran's Center, but no history of suicide attempts or plans.  The Veteran discussed some suicidal ideation in a May 2012 letter, but a February 2012 VA examination report shows that he denied any such thoughts only a few months earlier.

The Veteran has emphasized the impact of PTSD symptoms primarily on social functioning, as he retired in 2002 after 30 years of employment.  The Veteran and his wife have described marital dysfunction over several years in a relationship that seems to have been held together, to a notable degree, by religious convictions.  The Veteran has sought social isolation, and at least one friend has withdrawn from some social activities because of the Veteran's mood swings.  On review of all the evidence, the April 2007 GAF score of 65 appears to be anomalous and not an accurate reflection of the severity of the social impairment caused by the PTSD symptoms.  Accordingly, the severity of the impairment caused by the PTSD symptoms has been more accurately recorded in the range of 45 to 52, suggesting serious to moderate symptoms.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the severity of the Veteran's social and occupational impairment due to service-connected PTSD more nearly approximates the criteria for a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that the service-connected PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

The Veteran has not asserted, and the evidence does not otherwise reflect, the presence of any of the symptoms listed above.  The Veteran has expressed some suicidal ideation, but these reports, which do not include any attempts and which are intermingled within a period where the Veteran has also denied suicidal ideation in a clinical setting, do not more nearly approximate persistent danger of self-harm.  Similarly, while the Veteran has discussed recollections of Vietnam when triggered by certain smells and noises, these are not more similar to persistent delusions or hallucinations.  The Veteran has reported some memory loss, but this symptom was considered when resolving reasonable doubt in the Veteran's favor to find that the criteria for a 70 percent disability were more nearly approximated.  

The GAF scores reported above, at their lowest range, represent serious impairment; however, even the lowest score of 45 does not approach the range of GAF scores which reflect impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  For these reasons, the Board finds that, for the period from October 30, 2006 to June 10, 2014, the weight of the evidence is against finding that the PTSD symptomatology and the severity of that symptomatology more nearly approximated the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

From June 10, 2014

For the period from June 10, 2014, the service-connected PTSD has been rated at 70 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Accordingly, the Board has also considered whether a disability rating in excess of 70 for PTSD for the period from June 10, 2014 is warranted.

On review of all the evidence, lay and medical, the Board finds that, for the period from June 10, 2014, the service-connected PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

In June 10, 2014, VA examined the service-connected PTSD.  The Veteran described an "up and down" marriage, and how he does not see his children much.  The Veteran stated that he had one friend, but generally avoids others.  The Veteran reported "dark" moods, anxiety, and irritability.  The Veteran discussed suicidal and homicidal ideation, as well as sleep impairment and nightmares.  Other reported symptoms included flashbacks triggered by certain sights and sounds, anger, and problems concentrating.  A checklist of symptoms reflects depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; neglect of personal appearance and hygiene; and disorientation to time or place.  The VA examiner also explained that the Veteran displayed a "highly volatile mood and very limited frustration tolerance and would likely have significant difficulty functioning effectively in the workplace and sustaining gainful employment due to his PTSD related symptoms."

Other than the June 2014 VA examination report, there is no additional evidence in the claims file for the period from June 10, 2014 regarding the service-connected PTSD.  The Veteran has not submitted any additional statements or treatment records for this period.  As such, the available evidence does not demonstrate  memory loss for names of close relatives, or for the veteran's own occupation or name, or grossly inappropriate behavior, or gross impairment in thought processes or communication.  The June 2014 VA examination report reflects that the Veteran was uncertain of the date and day of the week; however, the Veteran evidently kept the examination appointment, and this evidence does not more nearly approximate the level of disorientation of time or place that might be expected of a total schedular disability rating.  A highly volatile mood and suicidal and homicidal ideations were indicated, but there is no evidence to suggest that these symptoms created a persistent, actual danger of self-harm or harm to others.  Similarly, although the Veteran discussed recollections of Vietnam when triggered by certain smells and noises, these are not more similar to persistent delusions or hallucinations.  

Although the number and severity of the Veteran's PTSD symptoms appear severe, these symptoms are contemplated in the 70 percent disability rating.  For these reasons, the Board finds that, for the period from June 10, 2014, the weight of the evidence is against finding that the PTSD symptomatology and the severity of that symptomatology more nearly approximates the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Additional Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111  (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, the Veteran's PTSD is manifested by symptoms of nightmares, sleep impairment, intrusive thoughts, exaggerated startle response, nervousness, avoidance, social isolation,  depressed mood, a sense of doom, memory problems, problems concentrating, numbness, impaired decision making and judgment, panic attacks weekly or less, suicidal ideation, and an intermittent inability to perform activities of daily living.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms.  The schedular rating criteria also encompass symptoms that are "like or similar to" those explicitly listed.  Mauerhan, 16 Vet. App at 442; see also 
38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered several GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.

For these reasons, the Board finds that the schedular rating criteria are adequate to rate PTSD and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).

As to the matter of a TDIU, the matter was previously referred to the RO by the Board in May 2014.  The RO adjudicated the issue in the November 2014 rating decision, which granted a TDIU, effective June 20, 2014.  The Veteran has not appealed the June 20, 2014 rating decision; therefore, the issue of a TDIU is not presently under the Board's jurisdiction.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a higher initial rating of 70 percent, but no higher, for PTSD for the period from October 30, 2006 to June 10, 2014 is granted

Entitlement to a higher initial rating in excess of 70 percent for the period from June 10, 2014 is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


